COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
ROSA SERRANO
D/B/A THE LENS FACTORY
 
                                   
  Appellant,
 
v.
 
PELLICANO BUSINESS PARK LLC,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00186-CV
 
                         Appeal from
 
327th District
  Court
 
of El Paso County,
  Texas
 
(TC #
  2012-DCV-02335)



 
                                                     MEMORANDUM
OPINION
 
This appeal is before the Court on its own motion for determination of
whether it should be dismissed because another appeal from the same judgment is
pending.  The Court is also considering
Rosa Serrano’s motion to continue with the appeal.
An appeal is presently pending in cause number 08-12-00101-CV styled Rosa Serrano v. Pellicano Business Park, LLC.  In that case, Serrano, pro se, is appealing from a final judgment dismissing her suit in
cause number 2012-DCV-02335.  The trial
court denied Serrano’s motion for new trial on May 2, 2012 and Serrano filed a
new notice of appeal which this Court filed and assigned cause number
08-12-00186-CV.  After obtaining a copy
of the trial court’s May 2, 2012 order and reviewing the record in cause number
08-12-00101-CV, the Court instructed the Clerk to send Serrano a letter
notifying her that the appeal would be dismissed because the trial court’s May
2, 2012 order is not separately appealable. 
Any issues Serrano wishes to raise related to the trial court’s ruling
on the motion for new trial can be raised in cause number 08-12-00101-CV.  We therefore deny as moot Serrano’s motion to
continue with the appeal and dismiss the appeal.  
 
 
July 31, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.